Exhibit 10.19

 

JDS UNIPHASE CORPORATION
2015 OPTICAL SECURITY AND PERFORMANCE PRODUCTS CHANGE OF CONTROL BENEFITS PLAN

 

1.             Introduction.

 

This JDS Uniphase Corporation ( “Company”) Optical Security and Performance
Products (“OSP”) Change of Control Benefits Plan (the “Plan”) is established
effective as of January 15, 2015 (the “Effective Date”).

 

(a)           Purpose.  The purpose of the Plan is to describe eligibility for
certain benefits for Eligible Employees (as defined below) whose employment is
terminated in connection with a Change of Control of OSP (as defined below).

 

(b)           Effect.  This Plan supersedes and replaces any prior policies or
practices of Company or any of its subsidiaries or affiliated companies that
relate to severance payments or vesting acceleration with respect to stock
options, restricted stock units, performance units, or any other securities or
similar incentives of Company in connection with a change of control (as defined
in any such agreements or arrangements) of OSP with respect to Eligible
Employees.  Any such policies or procedures, to the extent they relate to
severance payments or vesting acceleration with respect to options of Company in
connection with a change of control, are hereby rescinded and shall no longer
have any force or effect to the extent such policies or procedures apply to
Eligible Employees.  Notwithstanding the foregoing, this Plan is subordinated to
any individual written (i) severance benefit agreement, (ii) change of control
severance agreement, or (iii) employment agreement that provides for severance
benefits in existence as of the Effective Date between any Eligible Employee and
Company.

 

2.             Definition of Terms.  The following capitalized terms used in
this Plan shall have the following meanings:

 

(a)           Cause.  “Cause” shall mean (i) gross negligence or willful
misconduct in the performance of an Eligible Employee’s duties to Company and
Employer; (ii) a material and willful violation of any federal or state law by
an Eligible Employee that if made public would injure the business or reputation
of Company or Employer; (iii) refusal or willful failure by an Eligible Employee
to comply with any specific lawful direction or order of Company or Employer or
the material policies and procedures of Company or Employer, including but not
limited to the JDS Uniphase Corporation Code of Business Conduct and the  Inside
Information and Securities Transactions policy, as well as any obligations
concerning proprietary rights and confidential information of Company or
Employer; (iv) conviction (including a plea of nolo contendere) of an Eligible
Employee of a felony, or of a misdemeanor that would have a material adverse
effect on Company’s or Employer’s goodwill if such Eligible Employee were to be
retained as an employee of Company or Employer; or (v) substantial and
continuing willful refusal by an Eligible Employee to perform duties ordinarily
performed by an employee in the same position and having similar duties as such
Eligible Employee; in each case as reasonably

 

1

--------------------------------------------------------------------------------


 

determined by the Board of Directors of Company or Employer or the successor to
Company or Employer (the “Board of Directors”).

 

(b)           Change of Control.  “Change of Control” shall mean the closing of
a transaction that results in assets representing  at least fifty percent (50%)
of the assets or revenues of the OSP operating segment, as such segment is
reported in the Company’s annual report pursuant to section 13 or 15(d) of the
Securities Exchange Act of 1934 for the last full fiscal year, being separated
from the Company’s business (i) as a separately held subsidiary that is not
wholly owned by the Company, (ii) through a dividend or other similar
distribution to the Company’s stockholders in one or more transactions in any
rolling twelve calendar month period, or (iii) through a sale, transfer or other
disposition.

 

Notwithstanding the foregoing, to the extent that any amount constituting
nonqualified deferred compensation within the meaning of Section 409A of the
Internal Revenue Code (including any applicable final, proposed or temporary
regulations and other administrative guidance promulgated thereunder) would
become payable under this Plan by reason of a Change of Control, such amount
shall become payable only if the event constituting a Change of Control would
also constitute a change in ownership or effective control of Company or a
change in the ownership of a substantial portion of the assets of Company within
the meaning of Section 409A.

 

(c)           Coverage Period.  “Coverage Period” with respect to an Eligible
Employee shall mean the period (i) beginning (A) upon the public announcement by
the Company of its intent to consummate a Change of Control if, and only if, the
Chief Executive Officer of the Company and the Chairperson of the Compensation
Committee of the Board of Directors has certified that the Eligible Employee’s
services with the Company are no longer required or (B) otherwise upon the
consummation of a Change of Control and (ii) ending twelve (12) months following
the consummation of such Change of Control.

 

(d)           Disability.  “Disability” shall mean a mental or physical
disability, illness or injury, evidenced by medical reports from a duly
qualified medical practitioner, which renders an Eligible Employee unable to
perform any one or more of the essential duties of his or her position after the
provision of reasonable accommodation, if applicable, for a period of greater
than ninety (90) days within a one year period.  “Disabled” has a corresponding
meaning.

 

(e)           Eligible Employees. “Eligible Employees” shall mean individuals
employed by Company and its subsidiaries in the United States and on a United
States payroll who either (1) report to the Senior Vice President, OSP and hold
one or more of the following positions or their functional equivalents: (i) Vice
President, Research and Development, (ii) Vice President, Global Operations,
(iii) Vice President, Marketing and Product Management, (iv) Vice President,
Sales, and (v) Vice President, OSP Finance, or (2) are designated in writing by
the Chief Executive Officer as being an Eligible Employee, subject to subsequent
review and ratification by the Compensation Committee of the Board of Directors
at its discretion

 

(f)            Employer.  “Employer” shall mean each entity employing or
formerly employing an Eligible Employee, including Company, each present and
former subsidiary of the Company and each successor to Company or present or
former subsidiary of Company.

 

2

--------------------------------------------------------------------------------


 

(g)           Good Reason.  “Good Reason” shall mean an Eligible Employee’s
resignation from an Employer within ninety (90) days following the occurrence of
any of the following events with respect to such Eligible Employee,:

 

(i)            without Eligible Employee’s express written consent, the
significant reduction of Eligible Employee’s duties, authority,
responsibilities, job title or reporting relationships relative to Eligible
Employee’s duties, authority, responsibilities, job title, or reporting
relationships as in effect immediately prior to such reduction, or the
assignment to Eligible Employee of such reduced duties, authority,
responsibilities, job title, or reporting relationships; however, the occurrence
of a Change of Control shall not, in and of itself, constitute a material
adverse change in Eligible Employee’s position, duties or responsibilities;

 

(ii)           a material reduction by Employer in the base salary or cash
variable incentive compensation target, of Eligible Employee as in effect
immediately prior to such reduction;

 

(iii)          Employer’s failure to provide access to health and welfare
benefits substantially the same as such access to health and welfare benefits is
provided to other similarly situated employees;

 

(iv)          the relocation of Eligible Employee’s principal work location to a
facility or a location more than fifty (50) miles from Eligible Employee’s then
present principal work location, without Eligible Employee’s express written
consent; or

 

(v)           the failure of Company or Employer to obtain agreement from any
successor contemplated in Section 6 below to provide the benefits provided for
in this Plan, as it exists as the time of succession.

 

(h)           Separation from Service.  “Separation from Service” means a
separation from service (as such term is defined under Treasury Regulations
Section 1.409A-1(h), without regard to any alternate definitions thereunder)
with Company, each present and former subsidiary of Company, and each successor
to Company.

 

(i)            Termination Date.  “Termination Date” shall mean the date of an
Eligible Employee’s Separation from Service.

 

3.             Eligibility for Severance and Other Benefits.  Eligible Employees
will receive the benefits described herein under the following circumstances:

 

(a)           Termination in Connection with a Change of Control.  In the event
of an Eligible Employee’s Separation from Service either by Employer without
Cause or by such Eligible Employee for Good Reason at any time during the
Coverage Period applicable to a Change of Control, then, conditioned upon the
Eligible Employee’s execution and delivery of a release of claims against
Company, Employer and related parties that releases Company, Employer and such
parties from any claims whatsoever arising from or related to the Eligible
Employee’s employment relationship with Employer, including the termination of
that relationship, in a form reasonably acceptable to Employer and Eligible
Employee, and provided

 

3

--------------------------------------------------------------------------------


 

that any statutory revocation period has expired without release having been
revoked on or before the sixtieth (60th) day following the Termination Date (the
“Release Effective Date”), the Eligible Employee will receive the following:

 

(i)            Eligible Employee’s right, title and entitlement to any and all
unvested stock options, restricted stock units, performance units, or any other
securities or similar incentives that have been granted or issued to Eligible
Employee as of the Termination Date by Company or Employer (A) that are subject
to time-based vesting conditions shall automatically be accelerated in full so
as to become immediately and completely vested, and (B) that are subject to
performance-based vesting conditions with a “target” achievement level shall
automatically be accelerated at 100% of such “target” achievement level so as to
become immediately and completely vested and fully exercisable.  Such
acceleration of vesting and exercisability shall be effective upon the earlier
of the Release Effective Date or the consummation of the Change of Control, as
applicable.  Notwithstanding any other provision in the relevant equity
incentive plan and/or notice of grant and grant agreement to the contrary, all
stock options shall remain fully exercisable for the shorter of (a) two
(2) years from the Termination Date, or (b) the remaining term of the stock
option as provided in the relevant notice of grant and grant agreement.  In all
other respects, Eligible Employee’s securities shall continue to be subject to
the terms of the applicable equity incentive plan notice of grant and grant
agreement.

 

(ii)           a lump sum cash payment within ten (10) days following the
earlier of the Release Effective Date or the consummation of the Change of
Control in an amount equal to one (1) years’ salary at the Eligible Employee’s
base salary rate as of the Termination Date (without taking into account any
reduction in base salary that could trigger Eligible Employee’s resignation for
Good Reason), less applicable withholding taxes or other withholding obligations
of Employer and less any amounts to which Eligible Employee is otherwise
entitled under any statutory or Employer long or short term disability plan; and

 

(iii)          if Eligible Employee elects benefits continuation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) following
Separation from Service, payment of the full monthly cost of such benefits
(either directly to Eligible Employee or to the appropriate carrier or
administrator at Employer’s election) for the lesser of (a) a period of twelve
(12) months following the earlier of the Termination Date or the consummation of
the Change of Control, or (b) until such time as Eligible Employee becomes
ineligible for continued benefits under COBRA (the period of such payments the
“COBRA Payment Period”), provided that, in the event Employer determines, in its
sole discretion, that the payment of the COBRA premiums pursuant to this
subsection would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)
or any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of providing the COBRA
premiums, Employer, in its sole discretion, may elect to instead pay such
Eligible Employee on or before the first day of each month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Additional Severance
Payment”), for the remainder of the COBRA payment period.  Such Eligible

 

4

--------------------------------------------------------------------------------


 

Employee may, but is not obligated to, use such Additional Severance Payment
toward the cost of COBRA premiums.

 

(b)           Voluntary Resignation; Termination for Cause.  If an Eligible
Employee’s employment terminates by reason of voluntary resignation (which is
not for Good Reason), or if an Eligible Employee is terminated for Cause, then
such Eligible Employee shall not be entitled to receive any benefits under
Section 3(a) of this Plan.

 

(c)           Disability.  If an Eligible Employee suffers from a Disability,
Employer may terminate such Eligible Employee’s employment to the extent
permitted by law and, if such Separation from Service occurs within twelve (12)
months following a Change of Control, Employer will then pay to that Eligible
Employee the compensation set forth in Section 3(a) of this Plan.

 

(d)           Death.  If an Eligible Employee’s employment is terminated due to
the death of such Eligible Employee within twelve (12) months following a Change
of Control, then the compensation set forth in Section 3(a) of this Plan will be
paid to the former Eligible Employee’s estate.

 

(e)           Application of Section 409A. Payments and benefits that may be
provided pursuant to this Plan are intended to be exempt from treatment as
deferred compensation subject to Section 409A of the Code by reason of the
short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. 
Notwithstanding any inconsistent provision of this Plan, to the extent Employer
determines in good faith that (a) one or more of the payments or benefits
received or to be received by an Eligible Employee pursuant to this Plan in
connection with such Eligible Employee’s termination of employment would
constitute deferred compensation subject to the rules of Section 409A, and
(b) that the Eligible Employee is a “specified employee” under Section 409A,
then only to the extent required to avoid the Eligible Employee’s incurrence of
any additional tax or interest under Section 409A of the Code, such payment or
benefit will be delayed until the date which is six (6) months after the
Eligible Employee’s Separation from Service.  Employer will revise any
applicable provisions of this Plan to maintain to the maximum extent practicable
the original intent of the applicable Plan provisions without violating the
provisions of Section 409A of the Code, if Employer deems such revisions
necessary or advisable pursuant to guidance under Section 409A to avoid the
incurrence of any such interest and penalties. Such revisions shall not result
in a reduction of the aggregate amount of payments or benefits under this Plan.

 

(f)            Termination Not in Connection With a Change of Control.  In the
event an Eligible Employee’s employment terminates for any reason or no reason,
whether on account of Disability, death, or otherwise, on a date that is not
within the Coverage Period with respect to a Change of Control, then such
Eligible Employee shall not be entitled to receive severance or any other
benefits under Section 3(a) of this Plan.

 

(g)           Coordination with Other Change of Control Benefits, Severance
Benefits or Debts.  If an Eligible Employee is entitled to cash payments,
accelerated vesting of stock

 

5

--------------------------------------------------------------------------------


 

options or restricted stock grants, or any other benefits from Company or
Employer following the termination of such Eligible Employee’s employment during
the Coverage Period with respect to a Change of Control under any other
agreement, plan, policy or law, then the benefits received by that Eligible
Employee under this Plan shall be reduced by the benefits received by Eligible
Employee from Company or Employer under such other plans, programs,
arrangements, agreements or requirements.  If an Eligible Employee is indebted
to Company or Employer at the time of a termination that would give rise to
severance benefits under Section 3(a), the Company or Employer reserves the
right to offset such severance payment under the Plan by the amount of such
indebtedness.

 

4.             At-Will Employment.  Subject only to any individual written
agreement between Employer and an Eligible Employee to the contrary, each
Eligible Employee’s employment is and shall continue to be at-will, as defined
under applicable law.  If an Eligible Employee’s employment terminates for any
reason other than as specified in Section 3, such Eligible Employee shall not be
entitled to any benefits, damages, awards or compensation under this Plan.

 

5.             Tax Matters. Employer may withhold from any amounts payable under
the Plan such federal, state and local taxes as may be required to be withheld. 
In the event that any payment or other benefits provided for in this Plan or
otherwise payable to an Eligible Employee (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) become subject to the excise tax imposed by
Section 4999 of the Code (or any corresponding provisions of state tax law),
then, notwithstanding the other provisions of this Plan, such Eligible
Employee’s benefits under Section 3 will not exceed the amount which produces
the greatest after-tax benefit to the Eligible Employee.  For purposes of the
foregoing, the greatest after-tax benefit will be determined within thirty (30)
days after the Termination Date, by the Eligible Employee in his/her sole
discretion.  If no such determination is made by the Eligible Employee within
thirty (30) days of the Termination Date, then Company or Employer will pay the
benefits as provided in Section 3.

 

6.             Company’s Successors.  The Company shall require that any
successor to Company (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or otherwise) to all or substantially all of
Company’s business and/or assets and any other Employer of an Eligible Employee
resulting from a Change of Control shall agree to perform in accordance with
this Plan in the same manner and to the same extent as Company would be required
to perform such obligations in the absence of a succession.

 

7.             Exclusive Benefits.  Eligible Employees shall not be entitled to
any payments, compensation, benefits or other consideration from Company or
Employer, apart from those identified in Section 3, on account of a termination
during the Coverage Period with respect to a Change of Control.

 

6

--------------------------------------------------------------------------------


 

8.             Severability, Enforcement.  If any provision of this Plan, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Plan and such provisions as applied to other persons, places
and circumstances shall remain in full force and effect.

 

9.             General.

 

(a)           Notice.  Notices and all other communications contemplated by this
Plan shall be in writing and shall be deemed to have been duly given either
(i) when personally delivered or sent by facsimile or (ii) five (5) days after
being mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid.  In the case of an Eligible Employee, mailed notices shall be
addressed to him or her at the home address or facsimile number which he or she
most recently communicated to Employer in writing.  In the case of Employer,
mailed notices or notices sent by facsimile shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel or Chief Financial Officer.

 

(b)           Amendment.  Prior to a Change of Control, the Company reserves the
right to amend or terminate this Plan upon written notice to Eligible
Employees.  Upon a Change of Control, this Plan will become non-modifiable
without the consent of the affected Eligible Employee(s).

 

(c)           Plan Termination.  The Plan shall terminate on December 31, 2016
(the “Plan Termination Date”), provided that the Plan shall not terminate, and
shall continue in full force and effect and not shall not be terminable by any
action of the Company or a successor in interest to the Company, in the event of
the occurrence of a Change of Control on or before the Plan Termination Date.

 

10.          Execution.  To record the adoption of the Plan as set forth herein,
effective as of January 15, 2015, JDS Uniphase Corporation has caused its duly
authorized officer to execute the same.

 

7

--------------------------------------------------------------------------------